DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application does not include any claim limitations that use the word “means” or “step”. Accordingly, no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith (US 2021/0134455 A1, hereinafter Smith).
Regarding the claims, Smith discloses:
1. An employee health monitoring system comprising a quiescent wearable vital sign monitor (Element 100, Fig. 1) and a receiving device (Element 900, Fig. 1), wherein the quiescent wearable vital sign monitor has no visual display (See Fig. 1; “The outside edge 220 is visible and may have a design, pattern, etc”, [0013]; no display is listed as an option or visible in the figure) and is operative to transmit vital sign data to the receiving device (Element 700, Fig. 1; “conveying the determined medical conditions to a computing device…”, [0011]).  
4. The employee health monitoring system of claim 1, wherein the receiving device comprises at least one feature selected from the group consisting of: wireless networking capability (“wireless communication path 700…”, [0020]), data entry, one or more USB ports, a charging port, an alternating current adapter, internet access, report generating capability, downloading capability, and any combination thereof.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Jackson et al (US 20160242656 A1, cited in 01/28/2021 IDS, hereinafter Jackson).
Regarding Claim 2, Smith discloses the employee health monitoring system of claim 1, wherein the quiescent wearable vital sign monitor comprises a wristband (Element 200, Fig. 1; [0012]), at least one monitoring component operative to monitor heart rate data (Element 300, Fig. 1), and a transmission component (Element 260, Fig. 1) operative to transmit heart rate data to the receiving device (computing device [240] receives heart rate data [0019]; “The computing device [240] sends message and information to the computing system 900 at predetermined intervals”, [0022]). Smith discloses the claimed invention except for expressly disclosing at least one monitoring component operative to monitor blood pressure data and a transmission component operative to transmit blood pressure data to the receiving device. However, Jackson teaches at least one monitoring component (see the whole circuit in Fig. 13) operative to monitor blood pressure data (“One LED in each circuit is paired with one phototransistor to produce a blood pressure reading”, [0055]) and a transmission component (Element 365, Fig. 10) operative to transmit blood pressure data to the receiving device (“The Wrist Vital Sign Monitoring Device may include wireless antenna 365 to enable the wireless transmission of data and alerts…”, [0050]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add monitoring and transmission of blood pressure data as taught by Jackson to the system of Smith, because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. Adding blood pressure data creates a more robust vital sign data set with more insight on the true medical condition of the worker.
Regarding Claim 3, modified Smith discloses the employee health monitoring system of claim 2. Modified Smith discloses the claimed invention except for expressly disclosing wherein the at least one monitoring component comprises a plurality of diodes. However, Jackson teaches wherein the at least one monitoring component comprises a plurality of diodes (Elements 537 and 538, Fig. 13; “The Wrist Vital Monitor Device may include 2 light emitting diodes (LEDs) 537 and 538”, [0055]; “One LED in each circuit is paired with one phototransistor to produce a blood pressure reading”, [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Smith, by making the blood pressure monitoring component comprise a plurality of diodes, because at the time of the invention, there was limited number of known monitoring methods for measuring blood pressure, and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Braun et al (US 2017/0251933 A1, hereinafter Braun).
Regarding Claim 5, Smith discloses the employee health monitoring system of claim 4. Smith discloses the claimed invention except for expressly disclosing wherein the receiving device further comprises a visual display having at least one indicator light with a first color corresponding to vital sign data within a predetermined normal range and at least one indicator light with a second color corresponding to vital sign data within a predetermined dangerous range.  However, Braun teaches wherein the receiving device further comprises a visual display (“FIGS. 11-13 illustrate a variety of examples of GUIs that can be visible to a user”, [0091]) having at least one indicator light with a first color corresponding to vital sign data within a predetermined normal range (“For instance, green can correspond to a heart rate in a normal range”, [0091]; “Exemplary ranges that these biometrics fall in are illustrated in Table 1”, [0091]) and at least one indicator light with a second color corresponding to vital sign data within a predetermined dangerous range (“red can correspond to a heart rate in a highly unhealthy or dangerous range”, [0091]; “Exemplary ranges that these biometrics fall in are illustrated in Table 1”, [0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the receiving device of Smith, a visual display having at least one indicator light with a first color corresponding to vital sign data within a predetermined normal range and at least one indicator light with a second color corresponding to vital sign data within a predetermined dangerous range, as taught by Braun, because this is a way to monitor overexertion, which is can be cause by vital signs in a dangerous range and is itself a cause of injuries and fatalities that occur on a job, as taught by Braun ([0002]).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Horseman et al (US 2019/0179286 Al, hereinafter Horseman).
Regarding Claim 6, Smith discloses the employee health monitoring system of claim 4. Smith discloses the claimed invention except for expressly disclosing wherein the receiving device further comprises a timer operative to indicate an amount of time that the vital sign data is reported within a predetermined dangerous range. However, Horseman teaches a timer operative to indicate an amount of time that the vital sign data is reported within a predetermined dangerous range (“the ISS 122 may identify a safety incident as a critical safety incident in response to determining that the safety data 130 indicates that a person 110 has a heart rate above the threshold heart rate of 200 beats per minute or that the person 110 has a heart rate above 160 beats per minute for at least 10 minutes”, [0093]; for the ISS to identify a heart rate above a certain level for a certain time, it must contain some type of timer operative to indicate the amount of time that the vital sign data is reported above a predetermined range). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the system of Smith, a timer operative to indicate an amount of time that the vital sign data is reported within a predetermined dangerous range, because this is a way to determine a medical condition that requires an alert signal to be sent, as taught by Horseman ([0093]).
Regarding Claim 7, Smith discloses the employee health monitoring system of claim 4, further comprising an alarm operative to alert supervising personnel upon receipt of vital sign data within a predetermined dangerous range. Smith discloses the claimed invention except for expressly disclosing an audible alarm operative to alert supervising personnel upon receipt of vital sign data within a predetermined dangerous range. However, Horseman teaches an alarm (“a corresponding alert”, [0093]) operative to alert supervising personnel (“send a corresponding alert to the superintendent computer terminal of the superintendent system 152 for presentation to the superintendent”, [0093]) upon receipt of vital sign data within a predetermined dangerous range (“if the ISS 122 determines that one or more employees are experiencing a health crisis …such as one or more persons 110 experiencing a heart rate above the threshold heart rate of 200 beats per minute, the ISS 122 may … send a corresponding alert to the superintendent computer terminal of the superintendent system 152 for presentation to the superintendent”, [0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an alarm operative to alert supervising personnel upon receipt of vital sign data within a predetermined dangerous range to the system of Smith, because the detection and prevention of near misses (e.g. physical fatigue or medical conditions) can enhance workplace safety by helping to identify and remedy the source of dangerous events, large and small, before they occur, as taught by Horseman ([0004]), and alerting supervising personnel to vital sign data allows the supervising personnel to identify a dangerous situation and remedy it before further damage happens. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make this alarm an audible alarm, because at the time of the invention, there was limited number of known ways to convey an alarm (e.g. audibly, visually, haptic senses, etc.), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Horseman and further in view of Avitall et al (US 6,171,237 Bl, hereinafter Avitall).
Regarding Claim 8, modified Smith discloses the employee health monitoring system of claim 7. Modified Smith discloses the claimed invention except for expressly disclosing wherein the audible alarm once initiated operates continuously until reset by supervising personnel. However, Avitall teaches wherein the audible alarm once initiated operates continuously until reset (“The audible alarm means and a volume control means work together for automatically increasing the volume of the alarm until a manual reset action is taken”, Col. 8, lines 38-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Smith, by having the alarm (which is already received by supervising personnel due to the modification of Claim 7) operate continuously until reset, because this assures the alarm will be noticed, as taught by Avitall (Col. 8, lines 40-41).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Jackson, Braun, and Horseman.
Regarding Claim 9, Smith discloses the employee health monitoring system of claim 1, wherein the quiescent wearable vital sign monitor comprises a wristband. Smith discloses the claimed invention except for expressly disclosing wherein the wearable vital sign monitor comprises at least one diode; and the receiving device comprises a plurality of indicator lights operative to indicate worker health status; a timer operative to record an amount of time that the vital sign data is reported within a predetermined dangerous range; and an audible alarm operative to alert supervising personnel of vital sign data within a predetermined dangerous range.  
However, Jackson teaches wherein the wearable vital sign monitor comprises at least one diode (Elements 537 and 538, Fig. 13; “The Wrist Vital Monitor Device may include 2 light emitting diodes (LEDs) 537 and 538”, [0055]; “One LED in each circuit is paired with one phototransistor to produce a blood pressure reading”, [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith, by making the blood pressure monitoring component comprise a plurality of diodes, because this is a way to monitor blood pressure, which is a vital sign. All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Braun teaches the receiving device comprises a plurality of indicator lights (“FIGS. 11-13 illustrate a variety of examples of GUIs that can be visible to a user”, [0091]) operative to indicate worker health status (“For instance, green can correspond to a heart rate in a normal range”, [0091]; “Exemplary ranges that these biometrics fall in are illustrated in Table 1”, [0091]; (“red can correspond to a heart rate in a highly unhealthy or dangerous range”, [0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the receiving device of Smith, a plurality of indicator lights operative to indicate worker health status, as taught by Braun, because this is a way to monitor overexertion, which is can be cause by vital signs in a dangerous range and is itself a cause of injuries and fatalities that occur on a job, as taught by Braun ([0002]).
Horseman teaches a timer operative to record an amount of time that the vital sign data is reported within a predetermined dangerous range (“the ISS 122 may identify a safety incident as a critical safety incident in response to determining that the safety data 130 indicates that a person 110 has a heart rate above the threshold heart rate of 200 beats per minute or that the person 110 has a heart rate above 160 beats per minute for at least 10 minutes”, [0093]; for the ISS to identify a heart rate above a certain level for a certain time, it must contain some type of timer operative to indicate the amount of time that the vital sign data is reported above a predetermined range); and an alarm (“a corresponding alert”, [0093]) operative to alert supervising personnel (“send a corresponding alert to the superintendent computer terminal of the superintendent system 152 for presentation to the superintendent”, [0093]) of vital sign data within a predetermined dangerous range (“if the ISS 122 determines that one or more employees are experiencing a health crisis …such as one or more persons 110 experiencing a heart rate above the threshold heart rate of 200 beats per minute, the ISS 122 may … send a corresponding alert to the superintendent computer terminal of the superintendent system 152 for presentation to the superintendent”, [0093]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a timer operative to record an amount of time that the vital sign data is reported within a predetermined dangerous range to the system of Smith because this is a way to determine a medical condition that requires an alert signal to be sent, as taught by Horseman ([0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an alarm operative to alert supervising personnel of vital sign data within a predetermined dangerous range to the system of Smith, because the detection and prevention of near misses (e.g. physical fatigue or medical conditions) can enhance workplace safety by helping to identify and remedy the source of dangerous events, large and small, before they occur, as taught by Horseman ([0004]), and alerting supervising personnel to vital sign data allows the supervising personnel to identify a dangerous situation and remedy it before further damage happens. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make this alarm an audible alarm, because at the time of the invention, there was limited number of known ways to convey an alarm (e.g. audibly, visually, haptic senses, etc.), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Horseman et al (US 10,108,783 B2, cited in 01/28/2021 IDS, hereinafter Horseman ‘783) and Shikari et al (US 2021/0173354 Al, hereinafter Shikari).
Regarding Claim 10, Smith discloses a method of monitoring worker health status, comprising:
(a) positioning a quiescent wearable vital sign monitoring device (Element 100, Fig. 1) that has no visual display (See Fig. 1; “The outside edge 220 is visible and may have a design, pattern, etc”, [0013]; no display is listed as an option or visible in the figure) on a of worker ([0011] clearly implies the bracelet is meant to be worn by a worker); 
(b) entering the worker’s name and work locations in a receiving device (Element 900, Fig. 1; “All message sent to the computing system 900 … include …employee name…location or GPS data…”, [0022]), having a database (for a computing system to be successfully sent data, that data must be stored in at the very least a temporary storage area to be read or stored; any type of data stored even temporarily in an electronic computing system can be considered a database), 
(c) remotely obtaining a vital sign reading from the quiescent wearable vital sign monitoring device with the receiving device (“conveying the determined medical conditions to a computing device…”, [0011]); 
(d) determining whether the vital sign reading indicates a health status within a predetermined normal range or outside of the predetermined normal range (“The computing device 240 compares the heartbeat rate to a predetermined first threshold determining whether the heartbeat rate is below the first threshold. The computing device 240 then compares the heartbeat rate to a predetermined second threshold determining whether the heartbeat rate is above the second threshold”; [0019], the first and second threshold make a predetermined range).
Smith discloses the claimed invention except for expressly disclosing implementing this system for a plurality of workers, e.g. positioning a plurality of devices, entering the plurality of workers' names and work locations, remotely obtaining a vital sign reading from each of the plurality of quiescent wearable vital sign monitoring devices, determining for each vital sign reading; 
correlating one of the plurality of quiescent wearable vital sign monitoring devices to each of the plurality of workers in the database; 
(e) deploying workers having normal-range health status; and 
(f) removing from the workplace or rescuing workers whose health status is outside of the predetermined normal range.
However, Horseman ‘783 teaches monitoring health information for a plurality of employees (See Fig. 16), and correlating one of the plurality of vital sign monitoring devices to each of the plurality of workers in the database (“the server 104 may employ the health data collected via the …mobile health monitoring system 102…for use in generating the health profile for the employee”; for the server to do this for a plurality of workers, as shown in Fig. 16, it must be able to correlate the device 102 to each respective employee 126). Although Smith does not disclose implementing the system for more than one worker, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It is a well-known, conventional, and understood (WURC) fact that companies often have more than one worker. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Smith, by duplicating it so that it becomes a plurality of workers, (e.g. positioning a plurality of devices, entering the plurality of workers' names and work locations, remotely obtaining a vital sign reading from each of the plurality of quiescent wearable vital sign monitoring devices, determining for each vital sign reading), and correlating one of the plurality of vital sign monitoring devices to each of the plurality of workers in the database, which is taught by Horseman, because this does not produce a new and unexpected result, it merely extends the benefits of Smith to more than one employee.
Shikari teaches (e) deploying workers having normal-range health status (“the manager determines, from the vital data and the health state … whether the worker P can perform the work”, [0108]; the worker is deployed if they are performing the work); and 
(f) removing from the workplace or rescuing workers whose health status is outside of the predetermined normal range (“the manager determines, from the vital data and the health state (outside the normal range) of the worker P…whether the worker P should be replaced with another worker”, [0108]; replacement requires removal of the previous worker). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the steps of deploying workers having normal-range health status and removing from the workplace or rescuing workers whose health status is outside of the predetermined normal range, to the method of Smith, because if the health state of a worker deteriorates, there is a possibility they will not be able to perform work as planned (See Shikari, [0004] and [0007]). Replacing the worker would allow the work to continue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Henry et al (US 2012/0010488 Al), which discloses a method of monitoring worker health status, comprising: (a) positioning a plurality of wearable vital sign monitoring devices on a plurality of workers; (b) correlating one of the plurality of wearable vital sign monitoring devices to each of the plurality of workers in the database; (c) remotely obtaining a vital sign reading from each of the plurality of wearable vital sign monitoring devices with the receiving device; and (d) determining whether each vital sign reading indicates a health status within a predetermined normal range or outside of the predetermined normal range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791